836 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joe FERGUSON, Defendant-Appellant.
No. 87-7114.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1987.Decided Dec. 30, 1987.

Joe Ferguson, appellant pro se.
Max Oliver Cogburn, Jr., Office of U.S. Attorney, for appellee.
Before WIDENER, JAMES DICKSON PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Joe Ferguson, an inmate at the Federal Correctional Institution at Butner, North Carolina, appeals from the denial of relief on his claim for credit against his sentence for the time he spent on bond release prior to his incarceration.  The Western District of North Carolina properly denied relief because it lacked subject matter jurisdiction over the claim pursuant to 28 U.S.C. Sec. 2241.  Ferguson may obtain review of the claim through a Sec. 2241 petition filed in the Eastern District of North Carolina, the district in which he is confined.


2
Accordingly, we affirm the judgment below.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.